DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 05 August 2021 in which claim 1 was amended to change the scope and breadth of the claims, and claims 23 and 24 were newly added.
	Claims 1-24 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 05 August 2021, where the limitations in pending claim 1 as amended now have been changed and claims 23 and 24 have been newly added. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11 June 2021 prompted the new ground(s) of rejection presented in this Office action.
 Therefore, rejections from the previous Office Action, dated 08 April 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 and 10-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Gousse et al. (US Patent Application Publication No. 2011/0171310, cited in previous Office Action) in view of Petrovich et al. (RU 2382050C1, published February 2010, cited in IDS submitted 11 June 2021) and Hori et al. (J. Cosmet. Sci., July/August 2009, vol. 60, pp. 415-422, cited in previous Office Action); or alternatively over US 2011/0171311; or US 2011/0172180, or US 2011/071286 (cited in previous Office Action) in view of Petrovich et al. and Hori et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer et seq. 
Gousse et al. teach incorporating 1% w/v ascorbic acid in a HA-based gel matrix, which was then steam sterilized (Example 3). Gousse et al. teach the gel was clear but yellowed after autoclaving, i.e. degraded (Example 3). Gousse et al. teach alternatively incorporating 0.6% w/w, 1% w/w or 2% w/w ascorbic acid 2-glucoside (AA2G) into a HA-based gel matrix (Example 6). Gousse et al. teach the mixture was then steam sterilized. Gousse et al. teach the gels exhibited no degradation relative to controls, indicating the gels were stable (Example 6, Table 6). Gousse et al. teach the degradation of the gels decreased as the concentration of ascorbic acid 2-glucoside increased, i.e. higher concentrations of AA2G increased gel stability. Gousse et al. teach the compositions increased stability over time (Example 7, Table 7). Gousse et al. teach combining 0.3% w/w lidocaine in HA-based gel matrix comprising AA2G, which was then steam sterilized (Example 12). Gousse et al. teach the gels were stable (Table 9), and stable over time (Example 13, Table 10). Gousse et al. teach the vitamin C derivative promoted collagen synthesis (Example 14). Gousse et al. teach the vitamin C derivative protected the HA-based gel from oxidative degradation (Example 15). Gousse et al. teach preparing HA-based gel mixtures with sodium ascorbyl phosphate (example 5)
Gousse et al. teach using a dermal filler comprising the HA-based gel in a patient having uneven texture on her right check resulting from a loss of collagen due to aging (Example 37). Gousse et al. teach the hydrogels were administered subcutaneously and under superficial musculature once a week for three weeks. Gousse et al. teach the hydrogel improved the appearance of the skin. Gousse et al. teach using the hydrogel to treat wrinkles (Example 38). Gousse et al. teach HA can be crosslinked with BDDE (paragraph [0023]). Gousse et al. teach the HA can comprise low molecular weight polymers and/or high molecular weight polymers at various ratios including 1:10, of high to low (claims 16-21, paragraph 
While Gousse et al. teach HA-based gel matrix in combination with ascorbic acid, ascorbic acid 2-glucoside or sodium ascorbyl phosphate, Gousse et al. do not expressly disclose ascorbyl 3-aminopropyl phosphate, or a covalent conjugation.
Petrovich et al. teach preparing a composition comprising modified and crosslinked HA, wherein the HA is modified with ascorbic acid (claim 1). Petrovich et al. teach using the HA in the field of aesthetic dermatology and plastic surgery (Description, first para). Petrovich et al. teach ascorbic acid includes sodium salt of ascorbic acid and sodium salt of phosphoric acid ester of ascorbic acid (claim 4). Petrovich et al. teach the HA is crosslinked with BDDE (claim 6, and example 2). Petrovich et al. teach reacting sodium hyaluronate with ascorbic acid or salt thereof at a ratio of from 100:1 to 5:1 (claim 19).
Petrovich et al. teach the formation of a strong chemical bond between ascorbic acid and crosslinked HA prolongs the action of ascorbic acid (i.e. sustained release), (p.3, para 4). Petrovich et al. teach the composition can be in the body for more than a month without significant destruction. 
Hori et al. teach ascorbic acid is well known to promote the synthesis of collagen (p.416, second paragraph). Hori et al. teach applying derivatives of ascorbic acid as a means for improving the absorption by the skin to promote collagen synthesis. Hori et al. teach aminopropyl ascorbyl phosphate was applied to the skin of rats with/without electric stimulation (p.416-417, Materials and Methods). Hori et al. teach sufficient absorption with aminopropyl ascorbyl phosphate was accompanied with an increase in collagen production (p.420-421).
It would have been obvious at the time the invention was made to covalently conjugate ascorbyl 3-aminopropyl phosphate to crosslinked HA and treat a soft tissue condition.

One having ordinary skill in the art would have  been motivated to covalently conjugate ascorbic acid derivatives to hyaluronic acid because Petrovich et al. found the strong chemical bond between ascorbic acid (and sodium ascorbyl phosphate) and crosslinked HA prolongs the action of ascorbic acid (i.e. sustained release), allowing it to remain in the body for over a month. Gousse et al. teach AA2G and sodium ascorbyl phosphate (pro-drug of ascorbic acid) promotes collagen synthesis and was successfully used in combination with a HA-based gel to improve the appearance of skin having a loss of collagen due to aging. And Hori et al. teach ascorbic acid and the derivative ascorbyl 3-aminopropyl phosphate can promote the synthesis of collagen in the skin, when it is delivered efficiently. 
The ordinary artisan would have been motivated to covalently conjugate ascorbyl 3-aminopropyl phosphate to hyaluronic acid because Hori et al. teach it is more effective means for promoting collagen synthesis in the skin than ascorbic acid, Gousse et al. similarly teach derivatives of ascorbic acid are more stable in combination with hyaluronic acid and promoting collagen synthesis in the skin than ascorbic acid, and Petrovich et al. teach chemically modifying HA with ascorbic acid and derivatives including sodium ascorbyl phosphate increased the stability of ascorbic acid in vivo.
The skilled artisan would have been motivated to covalently conjugate the derivative to BDDE-crosslinked HA because Gousse et al. teach BDDE crosslinked HA as suitable alternatives for delivering derivatives of ascorbic acid subcutaneously to the skin as a soft tissue filler. The ordinary artisan would have had a reasonable expectation of success because ascorbic acid has already been covalently conjugated to HA, and ascorbyl 3-aminophosphate was shown to have similar collagen synthesis 
The recitation “and wherein the conjugated ascorbyl-3 aminopropyl phosphate exhibits a sustained release from the composition” in instant claim 1 is a latent property of an obvious conjugate, which is obvious for the reasons discussed above. The same rational applies to instant claims 23 and 24. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
The disclosure of US 2011/0171311, US 2011/0172180, and US 2011/071286 similarly disclose examples comprising HA-based gel in combination with AA2G or sodium ascorbyl phosphate. The obviousness rational of US 2011/0171311, US 2011/0172180, and US 2011/071286 in view of Petrovich et al. and Hori et al. is the same as that of 2011/0171310 in view of Petrovich et al. and Hori et al. described above.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of US 2011/0171311 in view of Petrovich et al. and Hori et al.; or the combined teaching of US 2011/0172180 in view of Petrovich et al.; or the combined teaching of US 2011/071286 in view of Petrovich et al. and Hori et al. 

Response to Arguments
Applicant's arguments filed 05 August 2021 have been fully considered but they are not persuasive. 
Applicant contends the references do not teach or suggest the instantly claimed conjugate “exhibits a sustained release from the composition”. 

It is not possible to extrapolate the results of this example to the claimed composition because it is not known if an enzyme is present in the example used to give the data graphed in Figure 10. In addition, if an enzyme was used, it appears based on Applicant’s disclosure that it would have been glucosidase. While instant claim 23 claims the sustained release is triggered by a phosphatase enzyme. Since the enzymes used are different, the Examiner cannot make a determination of non-obviousness or unexpected result because it is not known how the claimed conjugate would release ascorbic acid (which is not recited in the instant claims). The degree of conjugation is not known. Therefore, it is not clear if this is a critical element to achieving a sustained release (of ascorbic acid). 
In addition, based on the examples, it appears the dermal filler can only exhibit a sustained release (of ascorbic acid) in the presence of a specific type of enzyme, e.g. glucosidase or phosphatase. Thus, the composition itself does not have the property of being a sustained release composition on its own. In particular, it is noted that Gousse et al. teach the gels exhibited no degradation relative to controls, indicating the gels were stable (Example 6, Table 6). Gousse et al. teach the degradation of the gels decreased as the concentration of ascorbic acid 2-glucoside increased, i.e. higher concentrations of AA2G increased gel stability. Gousse et al. teach the compositions increased stability over time (Example 7, Table 7). Gousse et al. teach combining 0.3% w/w lidocaine in HA-based gel matrix comprising AA2G, which was then steam sterilized (Example 12). Gousse et al. teach the gels were stable (Table 9), and stable over time (Example 13, Table 10).
See MPEP 716.02(b), “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”; and "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.". 

For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting rejections over compositions/methods of using said compositions, wherein the compositions comprise a vitamin C derivative that is covalently conjugated to hyaluronic acid:
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,950,092.
The claims of the ‘092 Patent are directed towards a method of treating fine line wrinkles in skin, the method comprising injecting a hydrogel composition into a dermal region of a patient, the composition comprising BDDE-crosslinked HA, and optionally a non-crosslinked HA, and ascorbyl 3-aminopropyl phosphate covalently conjugated to the BDDE-crosslinked HA. The concentration of HA is between about 18 mg/g and 30 mg/g. The composition is at least 90% low molecular weight HA having a mean molecular weight of about 300 kDa and about 400 kDa. The ascorbyl 3-aminopropyl phosphate is covalently conjugated to the BDDE-crosslinked HA via BDDE or amidization (claims 12 and 13). The composition further contains lidocaine (an anesthetic agent).
The claims of the ‘092 Patent anticipate the instant claims.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,393,263 in view of Hori et al (cited above). 
The ‘263 Patent is directed towards a method for treating skin comprising introducing a composition into the skin of a patient, the composition comprising AA2G covalently conjugated to crosslinked HA via BDDE (claim 1). The degree of conjugation is about 3 mol% to about 15 mol% (claim 9). The composition further comprises lidocaine (an anesthetic agent, claims 19, 20, 22 and 23). 
The reference Patent do not expressly disclose ascorbyl 3-aminopropyl phosphate. 
Hori et al. teach as discussed above.
It would have been obvious at the time the invention was made to covalently conjugate ascorbyl 3-aminopropyl phosphate as a derivative of ascorbic acid to hyaluronic acid, in an effort to treat skin by increasing collagen production. The use of derivatives of ascorbic acid to deliver ascorbic acid to the skin was a known technique at the time the invention was made. Ascorbyl 3-aminopropyl phosphate was recognized as another suitable derivative of ascorbic acid for the treatment of skin. 
Thus, the claimed invention as a whole is prima facie obvious over the claims of the reference patent in view of Hori et al.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,149,422;
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,408,797;
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,737,633;
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,962,464;
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,624,988;
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,994,049;
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 11,000,626 (corresponds to Application No. 15/936,415)

Thus, the instant claims are prima facie obvious over the claims of the reference Patent.
The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards hyaluronic acid polysaccharides covalently conjugated to either ascorbic acid 2-glucoside, ascorbyl 3-aminopropyl phosphate or sodium ascorbyl phosphate. For the sake of brevity, these have been summarized as below: 
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/938,504;
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Double Patenting rejections over compositions/methods of using said compositions, wherein the compositions comprise a vitamin C derivative that is in a mixture with hyaluronic acid:

Claims 1-5, 10, 12, 13, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,333,160 in view of Petrovich et al. (cited above) and Hori et al. (cited above). 
The reference Patent is directed towards a method for treating skin comprising crosslinked hyaluronic acid in combination with ascorbyl 2-glucoside. The dermal filler composition is steam sterilized. And injected. The composition further comprises lidocaine. 
While the reference Patent teach a dermal filler comprising crosslinked HA in combination with AA2G, the Patent do not expressly disclose the ascorbic acid derivative covalently conjugated to HA. 
Petrovich et al. teach as discussed above.
Hori et al. teach as discussed above.
It would have been obvious at the time the invention was made to covalently conjugate ascorbyl 3-aminopropyl phosphate to crosslinked HA. 
The obviousness rational is the same as articulated in the 35 U.S.C. §103 rejection above. 
Thus, the instant claims are prima facie obvious over the claims of the reference Patent in view of Petrovich et al.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards crosslinked hyaluronic acid in combination with AA2G. For the sake of brevity, these have been summarized as below:
Claims 1-6 and 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,655,991;
Claims 1-6 and 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,855,367;
Claims 1-6 and 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,220,113;
Claims 1-6 and 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,449,268;
Claims 1-6 and 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,806,821;

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards crosslinked hyaluronic acid in combination with AA2G. For the sake of brevity, these have been summarized as below:
Claims 1-6 and 10-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/877,315;
Claims 1-6 and 10-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/735,532;
Claims 1-6 and 10-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/064,527;
prima facie obvious over the claims of the copending Application.

Response to Arguments
Applicant's arguments filed 05 August 2021 have been fully considered but they are not persuasive. 
Applicant has requested that the rejections be held in abeyance until patentable subject matter is identified. The obviousness double patenting rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623